EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Jaffe (Reg.# 64,977) on 12/15/2021.
The application has been amended as follows: 
6. (Currently Amended): The communication method according to claim 1, wherein the first preset condition comprises: there is an intersection between the time domain resource of the first candidate resource and the time domain resource of the first selected resource in the selected resources; and 
a sum of a quantity of resource blocks occupied by to-be-sent data on the first selected resource and a quantity of resource blocks occupied by to-be-sent data on the first carrier is greater than or equal to a ninth threshold.
All other claims 1-5 and 7-20 are entered as amended by applicant on claims set submitted on 10/25/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving determining, by user equipment (UE), a candidate resource set on a first carrier, wherein the first carrier is a carrier on which a resource is currently to be selected, and the first carrier is used to transmit first data; selecting, by the UE, a resource on the first carrier .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415